CERTAIN COMPENSATION AND BENEFIT
ARRANGEMENTS WITH
HEALTH NET, INC.’S
NON-EMPLOYEE DIRECTORS
AS AMENDED AND RESTATED ON JULY 27, 2006

Upon recommendation of the Governance Committee of the Board of Directors of
Health Net, Inc. (the “Company”), the Board of Directors of the Company (the
“Board”) has approved the following compensation and benefit arrangements with
each non-employee director of the Board in respect of his/her service on the
Board:



  •   an annual retainer of $45,000 per year for each non-employee director;



  •   an annual retainer of $10,000 per year for the Chair of each of the
Compensation Committee, Governance Committee and Finance Committee;



  •   an annual retainer of $15,000 for the Chair of the Audit Committee;



  •   meeting fee of $2,000 for each meeting of the Board of Directors attended,
and a $1,000 fee for each committee meeting attended, other than the Audit
Committee, which meeting fee is $2,000 for each audit committee meeting
attended;



  •   in lieu of the above listed retainer and meeting fees, the Chairman of the
Board receives $16,667 per month for his services;



  •   reimbursement of customary expenses for attending Board, committee and
shareholder meetings; and



  •   optional medical, dental and vision coverage for non-employee directors
and their eligible dependents, which directors can continue to utilize following
their retirement from the Board. Non-employee directors will pay monthly
premiums for any such coverage they elect at the same rates paid by Company
employees without taking into account the Company’s subsidization of employees’
monthly premiums.

In addition, the non-employee directors of the Company are eligible to
participate in the Company’s 2006 Long-Term Incentive Plan (the “Plan”). Under
the Plan, shares of Common Stock are reserved for initial grants of nonqualified
stock options to directors when they join the Company’s Board and automatic
annual grants of nonqualified stock options on each year such director is
re-elected to the Company’s Board. Each non-employee director grant entitles the
optionee to purchase the granted number of shares of Common Stock (which number
is determined pursuant to grant formula provisions approved by the Board of
Directors) at an exercise price equal to the fair market value of Common Stock
on the date of such grant. Each grant vests as to 33 1/3% of the shares each
year on the anniversary of the date of the grant, provided that the options
become immediately exercisable in the event of a “change in control” of the
Company, as defined in the Plan.

Furthermore, the Company maintains a deferred compensation plan pursuant to
which non-employee directors are eligible to defer up to 100% of their
compensation. The compensation deferred under such plan is credited with
earnings or losses measured by the rate of return on investments elected by plan
participants. Each plan participant is fully vested in all deferred compensation
and earnings credited to his or her account.

